PER CURIAM.
John David Mooney pled guilty to possession of a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2000). On appeal, he alleges that the district court erred by denying his motion to withdraw his guilty plea. We do not find that the district court abused its discretion in denying Mooney’s motion to withdraw. United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.2000). Thus, we affirm. We also deny Mooney’s motion to stay case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED